 8:17-cr-00375-RFR-MDN Doc # 239 Filed: 12/04/20 Page 1 of 1 - Page ID # 920




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR375

       v.
                                                             JUDGMENT
AMERICA SAUCEDO-MORENO,

                     Defendant.


      In accordance with the Memorandum and Order entered today (Filing No. 238),
America Saucedo-Moreno’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
Correct Sentence by a Person in Federal Custody (Filing No. 226) is denied.

      Dated this 4th day of December 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
